Case 2:19-cr-00010-KS-MTP Document 40 Filed 09/24/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT [ soutvers a LED.
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
EASTERN DIVISION sep 24 2070

ARTHUR JOHNSTON

 
  
    

 

 

 

 

UNITED STATES OF AMERICA

 

DEPUTY]

v. | CRIMINAL NO, 2:19cr10-KS-MTP
JOSEPH L. WILEY, 0

PRELIMINARY ORDER OF FORFEITURE

On February 20, 2020, Defendant JOSEPH L. WILEY, II entered a plea of guilty to the
Information filed in the above-styled cause,

IT IS HEREBY ORDERED THAT:

l. As a result of the guilty plea to the Information, for which the United States of
America sought forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c),
Defendant JOSEPH L, WILEY, II shall forfeit to the United States all property involved in or
traceable to property involved in the offense.

2. Based on the evidence set forth during the plea colloquy, specifically that
Defendant JOSEPH L. WILEY, IE conspired to commit health care fraud, in violation of 18
U.S.C. §1349, and the allegations included in the United States’ motion for preliminary order of
forfeiture, the Court finds that $300,000.00 United States Currency (“Subject Property”) is
subject to forfeiture under 18 U.S.C, § 981(a)(1)(C); 28 U.S.C. § 2461(c)and Rule 32.2 of the
Federal Rules of Criminal Procedure, that the defendant has an interest in such property, and that
the United States has established the requisite nexus between such property and the offense to
which the defendant pleaded guilty. Therefore, the Court finds that the $300,000.00 in United
States Currency shall be forfeited to the United States.

3. The United States may conduct any discovery it considers necessary to identify,

locate, or dispose of the property subject to forfeiture.
Case 2:19-cr-00010-KS-MTP Document 40 Filed 09/24/20 Page 2 of 3

4, The United States shall publish notice of the order and its intent to dispose of the
property in such a manner as the United States Attorney General may direct. The United States
shall also, to the extent practicable, provide written notice to any person known to have an
alleged interest in the Subject Property. Fed. R. Crim. P. Rule 32.2(b)(6).

5. Any person, other than the above named defendant, asserting a legal interest in
the Subject Property may, within 30 days of the final publication of notice or receipt of notice,
whichever is carlier, petition the court for a hearing without a jury to adjudicate the validity of
his alleged interest in the Subject Property, and for an amendment of the order of forfeiture,
pursuant to 28 U.S.C. § 2461(c), which incorporates 21 U.S.C. § 853(n).

6, Pursuant to Rule 32.2(b)(4)(A) and (B) of the Federal Rules of Criminal
Procedure, this Preliminary Order of Forfeiture shall become final as to the defendant at the time
of sentencing and shall be made part of the sentence and included in the judgment. If no third-
party files a timely claim, this preliminary order of forfeiture shall become the final order of
forfeiture, as provided by Rule 32.2(c)(2) of the Federal Rules of Criminal Procedure,

7, Any petition filed by a third-party asserting an interest in the Subject Property
shall be signed by the petitioner under penalty of perjury and shall set forth the nature and extent
of the petitioner’s right, title, or interest in the Subject Property, the time and circumstances of
the petitioner’s acquisition of the right, title, or interest in the Subject Property, any additional
facts supporting the petitioner’s claim and the relief sought.

8. After the disposition of any motion filed under Rule 32.2(c)(1)(A) of the Federal
Rules of Criminal Procedure and before a hearing on the petition, discovery may be conducted in
accordance with the Federal Rules of Civil Procedure upon a showing that such discovery is

necessary or desirable to resolve factual issues. Fed. R. Crim. P. 32.2(c)(1)(B).
Case 2:19-cr-00010-KS-MTP Document 40 Filed 09/24/20 Page 3 of 3

9. The United States shall have clear title to the Subject Property following the
Court’s disposition of all third-party interests, or, if none, following the expiration of the period
provided in 21 U.S.C. § 853(n)(2), which is incorporated by 18 U.S.C. § 982(b), for the filing of
third-party petitions,

10. The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Rule 32.2 of the Federal Re of Criminal Procedure.

SO ORDER AND ADJUDGED this YU day i Oars 2020.

 

ITED STATES DISTRICT JUDGE
